Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 16-29 are currently pending. 

Priority
This application claims foreign priority to Application Nos. 2017902410 dated 06/22/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig. 3, 4, 5, 7 and 8
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 16, 22 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for communication. 
Regarding claim 16- the limitation of a communications ruleset stored, wherein the communications ruleset configures the communications system to control communication, and the communications ruleset is specific to the care unit for the patient, regarding claim 22- the limitation sending a participation request to a selected plurality of participating healthcare providers; selecting one or more personnel from each participating healthcare provider to form a care unit for a patient; registering each selected personnel and an electronic device corresponding to each selected personnel as being part of the care unit, and generating a communications ruleset for configuring messaging permissions within the care unit and regarding claim 29- the limitation selecting, from a finite selection, one or more recipients of the message; composing a body of the message; and sending the message to the selected one or more recipients, wherein the finite selection is determined from a communications ruleset specific to the composer of the message, as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. Claims 22 and 29 are purely directed to an abstract idea with no additional elements. That is other than reciting, in claim 16, a communications system comprising a central server and a plurality of electronic devices, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for a communications system comprising a central server and a plurality of electronic devices and an electronic device, the claims encompass a person or persons implementing a communication system in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claims 22 and 29 are purely directed to an abstract idea with no additional elements. Claim 16 recites the additional element of a communications system comprising a central server and a plurality of electronic devices. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling communication in a healthcare environment) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 17-21 and 23-28 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 17-20 further define the communication system configured by the communications ruleset. Dependent claim 21 further defines the communication system. Dependent claim 23 further defines the participant request. Dependent claim 24 further defines a step for registering the care unit. Claims 23 and 24 recites the additional element of a central server, which is analyzed in the same manner as the server in claim 16 and does not provide a practical application or significantly more for the same reasons. Dependent claim 25 further defines the one or more personnel. Dependent claim 26 further defines the participation request. Dependent claim 27 further defines to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Felsher (US 2013/0159021) and in further view of Kamen (US 2013/0191513).

REGARDING CLAIM 16
Felsher discloses and a communications ruleset stored in the central server, wherein the communications ruleset configures the communications system to control the manner in which the plurality of electronic devices communicate with each other, and the communications ruleset is specific to the care unit for the patient (Felsher at [abstract] teaches access rules comprising communication. [0084] teaches rule-based control of the processing of their personal data and control of informational assets in a networked computer environment and [0099] teaches storing the rules (interpreted by examiner as a communications ruleset stored in the central server, wherein the communications ruleset configures the communications system to control the manner in which the plurality of electronic devices communicate with each other) [0066] teaches predetermined set of rules includes a rule that access to a predetermined portion of the patient data (interpreted by examiner as the communications ruleset is specific to the care unit for the patient))

Felsher does not explicitly disclose, however Kamen discloses: 
a communications system for a remote healthcare platform, the communications system comprising: a central server having connected thereto a plurality of electronic devices each operated by a healthcare provider or patient making up a care unit for the patient; (Kamen at [0059] teaches configuring communication with the patient-care device via a plurality of communication links. [0078] teaches the system may comprise a remote communication. [0125] teaches a plurality of patient-care devices associated with a plurality of patients (interpreted by examiner as a communications system for a remote healthcare platform, the communications system comprising: a central server having connected thereto a plurality of electronic devices each operated by a healthcare provider or patient making up a care unit for the patient)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Felsher to incorporate the communication system and method as taught by Kamen, with the motivation of enhancing patient care in hospitals by providing comprehensive care to patients including ordering and delivering medical treatments, such as medications and addressing non trivial issues (Kamen at [0026]). 

REGARDING CLAIM 17
Felsher and Kamen disclose the limitation of claim 16.
Kamen does not explicitly disclose, however Felsher further discloses:
A communications system as claimed in claim 16, wherein the communications system is configured by the communications ruleset to permit a first electronic device to send a message on behalf of one or more other electronic devices ([Felsher at [abstract] teaches access rules comprising communication. [0129] teaches exchanging messages over a set of communication channels [0054] teaches a system permitting a plurality of healthcare providers to communicate and teaches permitting the transfer of medical data between healthcare providers (interpreted by examiner as communications system is configured by the communications ruleset to permit a first electronic device to send a message on behalf of one or more other electronic devices)).

REGARDING CLAIM 18
Felsher and Kamen disclose the limitation of claim 16.
Kamen does not explicitly disclose, however Felsher further discloses:
A communications system as claimed in claim 16, wherein the communications system is configured by the communications ruleset to permit a second electronic device to receive a message on behalf of one or more other electronic devices ([Felsher at [abstract] teaches access rules comprising communication. [0129] teaches exchanging messages over a set of communication channels [0073] teaches permitting a computer to receive data from another (interpreted by examiner as the communications system is configured by the communications ruleset to permit a second electronic device to receive a message on behalf of one or more other electronic devices)).

REGARDING CLAIM 19
Felsher and Kamen disclose the limitation of claim 16.
Kamen does not explicitly disclose, however Felsher further discloses:
A communications system as claimed in claim 16, wherein the communications system is configured by the communications ruleset to deny a first electronic device from messaging a second electronic device ([Felsher at [abstract] teaches access rules comprising communication. [0129] teaches exchanging messages over a set of communication channels [0096] teaches generating a message rejection notification and [0182] teaches unauthorized distribution of information electronically, [0232] teaches unauthorized uses of system (interpreted by examiner as the communications system is configured by the communications ruleset to deny a first electronic device from messaging a second electronic device)).


REGARDING CLAIM 20

Kamen does not explicitly disclose, however Felsher further discloses:
A communications system as claimed in claim 16, wherein the communications system is configured by the communications ruleset to have a second electronic device receive a message sent to a first electronic device ([Felsher at [abstract] teaches access rules comprising communication. [0129] teaches exchanging messages over a set of communication channels [0073] teaches permitting one computer to receive data from another (interpreted by examiner as the communications system is configured by the communications ruleset to have a second electronic device receive a message sent to a first electronic device)).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Felsher (US 2013/0159021), in view of Kamen (US 2013/0191513) and in further view of Poulin (US 2002/0115453).

REGARDING CLAIM 21
Felsher and Kamen disclose the limitation of claim 16.
Kamen does not explicitly disclose, however Felsher discloses:
communications ruleset for the care unit (Felsher at [abstract] teaches access rules comprising communication. [0084] teaches rule-based control of the processing of their personal data and control of informational assets in a networked computer environment and [0066] teaches predetermined set of rules includes a rule that access to a predetermined portion of the patient data (interpreted by examiner as the communications ruleset for the care unit))

Felsher and Kamen do not disclose, however Poulin discloses:
(Poulin at [abstract] teaches a system configured to exchange service related information and messaging communication services [0007] teaches the service may permit subscribers to obtain the location and status of other subscribers using secure web-based map display and subscribers may exchange communications with other subscribers in their group (interpreted by examiner as identifies the plurality of electronic devices specific to the care unit of Felsher) via text messages provided over the web-based map display (interpreted as communications system further comprises a messaging map that identifies the plurality of electronic devices and the permitted interactions therebetween, the messaging map setting the communications ruleset for the care unit))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Felsher and Kamen to incorporate a messaging map as taught by Poulin, with the motivation of permitting subscribers to obtain the location and status of other subscribers using secure web-based map display and providing numerous other features and advantages such as permitting subscribers to provide navigation information to other subscribers as well as various other communications for employment related and/or social interaction. (Poulin at [0007]).

Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Felsher (US 2013/0159021) and in view of Bessette (US 2018/0114594).


REGARDING CLAIM 22
(Felsher at [0070] teaches provider application form (interpreted as a participation request) required to be submitted to health care provider organizations by physicians and related health care professionals (interpreted by examiner as sending a participation request to a selected plurality of participating healthcare providers)); selecting one or more personnel from each participating healthcare provider to form a care unit for a patient (Felsher at [0062] teaches selects the corresponding doctor, requests that the selected doctor take charge of examination and treatment for the aforementioned certain patient, registers the correspondence between the approved doctor and the aforementioned certain patient (interpreted by examiner as selecting one or more personnel from each participating healthcare provider to form a care unit for a patient)); and generating a communications ruleset for configuring messaging permissions within the care unit (Felsher at [abstract] teaches access rules comprising communication. [0084] teaches rule-based control of the processing of their personal data and control of informational assets in a networked computer environment and [0066] teaches predetermined set of rules includes a rule that access to a predetermined portion of the patient data (interpreted by examiner as generating a communications ruleset for configuring messaging permissions within the care unit)).

Felsher does not explicitly disclose, however Bessette further discloses: practitioner 
registering each selected personnel and an electronic device corresponding to each selected personnel as being part of the care unit ([0094] teaches registering physicians to EHR system and the registration process may include the physician's EHR system and/or various EHR systems a list of patients, where the list of patients include patients that the physician provides medical services to [0134] teaches registering a prescription so pharmacies may fill prescription. [0196] teaches the patient-centric system maintain a list of patients that are registered. [0197] teaches the EHR system maintains a list of practitioners that are registered with the patient-centric system and practitioners having access to patient support group (interpreted by examiner as registering each selected personnel and an electronic device corresponding to each selected personnel as being part of the care unit))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Felsher to incorporate the patient care system as taught by Bessette, with the motivation of providing an improved EHR system and improved methods relating to EHR systems that alleviates, at least in part, the deficiencies with existing EHR systems (Bessette at [0002]-[0010]). 

REGARDING CLAIM 23
Felsher and Bessette disclose the limitation of claim 22.
Bessette does not explicitly disclose, however Felsher further discloses:
A communications method as claimed in claim 22, wherein the participation request is sent to the selected plurality of participating healthcare providers by a central server (Felsher at [0070] teaches provider application form (interpreted as a participation request) required to be submitted to health care provider organizations by physicians and related health care professionals (interpreted by examiner the participation request is sent to the selected plurality of participating healthcare providers by a central server) Felsher at [0063] [0094], [0105] teaches use of server).


REGARDING CLAIM 24
Felsher and Bessette disclose the limitation of claim 22.

A communications method as claimed in claim 22, further comprising a step of registering the care unit in the central server, (Bessette at [0094] teaches the physician's EHR system registered with the EHR network and may include registering with the central EHR system (or the server, as shown in FIG. 5B) (interpreted by examiner as registering the care unit in the central server)).

Bessette does not explicitly disclose, however Felsher further discloses:
whereby the central server assigns a unit identifier to identify the care unit (Felsher at [0030] teaches assigning user IP address which identify user (interpreted by examiner as server assigns a unit identifier to identify the care unit))

REGARDING CLAIM 25
Felsher and Bessette disclose the limitation of claim 22.
Bessette does not explicitly disclose, however Felsher further discloses:
A communications method as claimed in claim 22, wherein the one or more personnel are selected by an administrator of each participating healthcare provider (Felsher at [0125] teaches authorization for certain functions and tasks is accomplished due to that particular user having been predefined by an administrator as being allowed to perform those functions and tasks [0219] teaches also role-based access rules (interpreted by examiner as one or more personnel are selected by an administrator of each participating healthcare provider)).


REGARDING CLAIM 26
Felsher and Bessette disclose the limitation of claim 22.
Bessette does not explicitly disclose, however Felsher further discloses:
(Felsher at [0030] teaches assigning user IP address which identify user (interpreted by examiner as unit identifier)).

REGARDING CLAIM 27
Felsher and Bessette disclose the limitation of claim 22.
Felsher does not disclose, however Bessette discloses:
A communications method as claimed in claim 22, wherein the electronic device corresponding to a selected personnel is sent a notification notifying the selected personnel of their selection (Bessette at [0115], [0157] teach notification to practitioners. [0197] teaches assigning identifiers and adding identifiers to data structure to practitioners that allow them access to medical records associated with patients and teaches that when practitioner connects and logs in (e.g., by providing his/her account identifier and credential) to the patient-centric EHR system, via his/her EHR system, he/she has access to the care support group associated with the data structure. [0199] further teaches patient-centric EHR system authorizes the practitioners associated with the care support group access to patient's health records associated with the care support group. Then, in response to the patient's authorization for the creation of the care support group, then each of the practitioners associated with the care support group may have access to the care support group and the associated health records of the patient made available through the care support group and [0203] teaches the practitioners may be sent a notice from the patient-centric EHR system that the care support group has been created, that the patient has granted authorization and/or that they now have access to the care support group (interpreted by examiner as the electronic device corresponding to a selected personnel is sent a notification notifying the selected personnel of their selection)).

REGARDING CLAIM 28
Felsher and Bessette disclose the limitation of claim 22.
Felsher does not explicitly disclose, however Bessette further discloses:
A communications method as claimed in claim 22, wherein the step of setting up the care unit is commenced by a first participant, the first participant selecting the selected plurality of participants to which the participation request are sent (Bessette at [0057] and fig. 20A teach the process of creating a care support group (interpreted by examiner as the care unit) which includes adding patients and practitioners associated with patient and receiving a request from physician’s HER system to create care support group and authorize practitioners associated with care support group access. [0197] teaches associating practitioners to care support groups. [0203] teaches the practitioners may be sent a notice from the patient-centric EHR system that the care support group has been created, that the patient has granted authorization and/or that they now have access to the care support group (interpreted by examiner as setting up the care unit is commenced by a first participant, the first participant selecting the selected plurality of participants to which the participation request are sent)).

REGARDING CLAIM 29
Claim 29 is analogous to Claims 16-28 thus Claim 26 is similarly analyzed and rejected in a manner consistent with the rejection of Claims 16-28.
Conclusion

Shuman (US 2014/0241354) teaches establishing group of interest of things (IOT) devices and enabling communication among the groups of IOT devices. Joao (US 2011/0213625) teaches apparatus and method for processing and/or for providing healthcare information and/or healthcare-related information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 


/LIZA TONY KANAAN/Examiner, Art Unit 3626                 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626